Citation Nr: 0312328	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-31 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE
Entitlement to an increased rating for chondromalacia of the 
left knee, currently evaluated as 10 percent disabling.   

(The issue of entitlement to a waiver of recovery of an 
overpayment of compensation benefits in the amount of $3660, 
to include the question of whether the indebtedness was 
properly created, is the subject of a separate decision of 
the Board.)   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran retired in September 1994 after serving over 
20 years on active duty.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 1996 rating decision of the Chicago, Illinois, 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which denied an increased rating for chondromalacia of the 
left knee.  In December 1996, the veteran asked that his 
claim be transferred to the Phoenix, Arizona, RO.  In 
February 2000, he transferred his claim to the Los Angeles, 
California RO.  He testified at a hearing before the 
undersigned in Los Angeles.  

This case has been advanced on the docket due to 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002). 

In July 2002, the Board undertook additional development on 
this issue  pursuant to 38 C.F.R. § 19.9(a)(2).  The 
development conducted by the Board has been substantially 
completed and, pursuant to a recent decision by the Federal 
Circuit Court of Appeals, the case must be remanded to the RO 
for review of the evidence in the first instance.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).

In connection with the Board's development conducted in this 
claim, the veteran underwent VA examination in March 2003.  
The examiner stated that he was going to have x-rays of the 
veteran's knee performed in connection with the examination, 
however, the record does not contain the report of such of x-
ray examination of the left knee.  It is not clear if the x-
rays were not performed or if the report was just not 
associated with the claims folder.  Location of the report of 
the March 2003 left knee x-rays should occur prior to final 
adjudication of the claim.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  The RO should associate with the 
claims folder the report of left knee x-
rays referred to in the March 2003 VA 
examination report.  If none are 
available, the RO should arrange to have 
the x-ray examination requested by the VA 
examiner performed, and a report of the 
x-rays associated with the claims folder.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative, if any, should be 
furnished with a supplemental statement 
of the case (SSOC) - which should include 
consideration of the evidence developed 
since the last SSOC -- and they should be 
given the opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to develop the record and accord the veteran 
due process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




